Citation Nr: 0107632	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $3,854.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to March 
1969.  The veteran died in February 1984, and the appellant 
is his widow.  This appeal arises from a March 2000 decision 
of the Committee on Waivers and Compromises of the Hartford, 
Connecticut RO.


REMAND

When the appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in August 2000, she requested a hearing 
before the Board at the RO.  That same month, the appellant's 
representative submitted a request for a hearing before a 
hearing officer at the RO.  Upon review of the file in 
November 2000, the RO sought clarification of the appellant's 
desire for a hearing.  The appellant's representative 
responded to the RO's inquiry that same month, confirming 
that the appellant did indeed desire both a hearing before a 
hearing officer and a hearing before a member of the Board.

In January 2001, the appellant canceled her request for a 
hearing before a hearing officer; however, a hearing before 
the Board has not been scheduled.  Since the Board may not 
proceed until the appellant is afforded the opportunity for 
this hearing, 38 U.S.C.A. § 7107(b), the case must be 
REMANDED back to the RO for the following action: 

Arrangements should be made for the 
appellant to appear at a personal hearing 
at the RO before a traveling member of 
the Board.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




